Citation Nr: 1611847	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center 
in St. Paul, Minnesota


THE ISSUE

Whether termination of the Appellant's death pension benefits based on excessive countable income, effective August 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954.  The Veteran passed away in February 1993, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her VA Form 9 received in April 2011, the appellant requested a hearing before the Board at the local RO.  A Travel Board hearing was scheduled for April 2015, but the appellant did not appear for the hearing.  However, the evidence of record reveals that the appellant did not receive notice of the hearing.  The claims file shows that notice of an April 23, 2015 hearing was sent to the appellant on April 9, 2015, and that a second VA letter issued on April 19, 2015 notified her that her hearing was scheduled for April 19, 2015 (the same date that the notice was mailed, and the incorrect hearing date).  Both notices were sent to the appellant at her address of record, but both were returned as undeliverable.  In an October 2015 statement, the appellant provided an updated address and reported that she had not received any letters providing notice of her hearing.  

It is clear from the claims file that the appellant did not receive timely notice of her hearing before the Board.  Moreover, the April 2015 notice letters were confusing and insufficient as one letter notified the appellant of the incorrect date and time for her scheduled hearing.

Accordingly, to ensure full compliance with due process requirements, the appellant must be rescheduled for her requested Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at her local VA office in accordance with appropriate procedures.  Provide notice to the appellant and her representative of the time, place, and location of the Travel Board hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




